   FEDEX FREIGHT
, INC
.  323 Fed
Ex Freight, Inc.
 and
 International Brotherhood 
of Teamsters, Local 
107, Petitioner
. Case 04
ŒRCŒ134614
 March 
24, 2015
 DECISION AND CERTIFI
CATION OF 
REPRESENTATIVE
 BY MEMBERS 
HIROZAWA
, JOHNSON
,  AND 
MCFERRAN
  The National Labor Relations Board, by a three
-member panel, has considered objections to an election 
held October 14, 2014, and the hearing officer
™s report 
recommending disposition of them.  The election was 
conducted pursuant t
o a Decision and Direction of Ele
c-tion.  The tally of ballots shows 26 for and 18 against the 
Petitioner, with 1 challenged ballot, an insufficient nu
m-ber to affect the results.
 The Board has reviewed the record in light of the e
x-ceptions and briefs, has a
dopted the hearing officer
™s 
findings
1 and recommendations, and finds that a certif
i-cation of representative should be issued.
 1 The Employer has excepted to some of the hearing officer™s cred
i-bility findings.  The Board™s established policy is not to overrule a 
hearing officer™s credibility resolutions unless the clear preponderance 
of all 
the relevant evidence convinces us that they are incorrect.  
Stretch
-Tex Co
., 118 NLRB 1359, 1361 (1957).  We have carefully 
examined the record and find no basis for reversing the findings.  In 
adopting the hearing officer™s credibility resolutions in con
nection with 
Objection 1, however, we find it unnecessary to rely on his inferences 
that: (1) 
Gail
 Raymond™s reaction and response to the incident was 
‚ﬁlow
-key, disproportionate, and inapt to the alleged bedlam™; and (2) 
CERTIFICATION OF REP
RESENTATIVE
 IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for International Brotherhood
 of Teamsters, 
Local 107, and that it is the exclusive collective
-bargaining representative of the employees in the follo
w-ing appropriate unit:
  Included:  All full
-time and regular part
-time road dri
v-ers and city drivers employed by the Employer at its 
Cr
oydon, Pennsylvania facility;
  Excluded:  All other employees, dockworkers, mecha
n-ics, office clerical employees, guards and supervisors as 

defined in the Act.
 union observer Matt Lieblang™s apo
logy to her that ‚ﬁthings got slop
py™
 was a ‚ﬁmild act of contrition™ that ‚ﬁdoes not suggest the intensity of 
an eight
-minute confrontation.™ 
 If the events relating to Objection 1 occurred as Raymond testified
Ši.e., that several union supporters interfer
ed with her ability to exit the 
Employer™s driveway and one repeatedly pounded on her passenger
-side window to get her to honk her horn in support of the Union
ŠMember Johnson would find such conduct objectionable.  The hearing 

officer discredited Raymond™s
 testimony, however, and the clear pr
e-ponderance of the evidence does not show that his credibility findings 

are incorrect.  Member Johnson further notes that this was an isolated 
incident; that the Union mitigated any alleged misconduct by apologi
z-ing to 
Raymond; and that, in disseminating information about what 
occurred, the Employer distorted the seriousness of the incident by 

discussing it at employee meetings where it also showed employees a 
video of completely unrelated picket
-line violence, thus link
ing the 
incident to far more egregious misconduct.   
 In the absence of exceptions, we adopt pro forma the hearing o
f-ficer™s recommendation to overrule Objection 4. 
  362 NLRB No. 43
                                                                                                                                                         